Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites a diene elastomer in the preamble but the step of the process requires an elastomer which is broader than the diene elastomer recited by the preamble.  As such, this lack of proper antecedent basis renders the claim indefinite as to if a diene elastomer is require to meet (or infringe) on the claim or if other non-diene elastomers which may become diene elastomers somehow through a process may meet (or infringe) on the claim.  Similarly, the functionalized elastomer in Claim 18 sets up a similar lack of antecedent basis with dependent claims that recite functionalied diene elastomer.  In other words, every recitation of elastomer in the claims should be “diene elastomer” and every recitation of functionalized elastomer in the claims should be “functionalized diene elastomer” for proper antecedent basis and no indefiniteness.  This is applicable to Claims 18-19, 22, 27-28 and 30-34 and Claims 20-21, 23-26, 29 and 35-36 are rejected based on their dependency to the at least Claim 18.
Allowable Subject Matter
Claims 18-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is either of Coupin (WO2015165918; US20170044362 used as reference or WO2014202481; US20160152824 used as reference)  Coupin teaches polylactide (PLA)-polybutadiene block copolymers which are made by ring opening polymerization lactide using the hydroxyl groups of the polybutadiene to open the lactide ring (see ¶[0218]/¶[0219] of the ‘362 document for instance).  The polymerizations are done in bulk (¶[0162] – ‘362).  The number average molecular weight of the polybutadiene is taught at least 1000 g/mol (¶[0117] – ‘362) without any limit.  The preferred embodiments teach a maximum of 20,000 g/mol or 40,000 g/mol (¶[0117] – ‘362 and ¶[0080] – ‘824).  The exemplified number average molecular weight of the polybutadiene is 10,000 g/mol in both Coupin references.  The amount of PLA exemplified is at least 48 wt% in both documents and Coupin teaches, generically, the amount of polybutadiene is from 10 – 90 wt% of the copolymer (¶[0122] – ‘362).  Coupin is silent on the use of reactive extrusion to produce the copolymers.
To arrive at the claimed invention using Coupin, one of ordinary skill in the art would have to choose to practice either inventions of Coupin with polybutadiene molecular weights higher than those taught by Coupin and in the range that is not explicitly suggested by Coupin.  Additionally, one of ordinary skill in the art would also have to choose to practice Coupin such that the PLA is used less than the exemplified amount.  It is unclear how one of ordinary skill in 
Additionally, and most importantly, one of ordinary skill in the art would also have to choose to practice Coupin with the above choices using a reactive extrusion method rather than bulk polymerization suggested by Coupin.  While such techniques are known in the art (See WO98/02480; U.S. 6,166,169), it is unclear how one of ordinary skill in the art would have been lead to using a reactive extrusion technique over a bulk polymerization technique seeing that, for instance, U.S. 6,166,169 does not involve the copolymerization of any dienes or similar materials with lactides (it is drawn to polyester and lactide copolymers).  The only reason one of ordinary skill in the art would have been motivated to use the reactive extrusion of U.S. 6,166,169 would be by virtue of Applicant’s disclosure where it is mentioned. There does not seem to be sufficient motivation in the prior art to direct one of ordinary skill in the art to some benefit of reactive extrusion over the bulk polymerization taught by Coupin specific enough to the diene / lactide copolymerization as claimed to arrive at a reactive extrusion technique using Coupin without the use of hindsight. 
Sho (JP2016145294; reference made to the provided English machine translation), teaches trans isoprene and lactide copolymers made by modifying trans isoprene with a succinimide compound and the functionalized product is then used to ring open polymerize lactide.  (¶[0073], ¶[0103])  This is done in solution and reactive extrusion is not taught or suggested.
Kim (KR20140120771) similarly teaches polybutadiene modified by PLA via a ring opening polymerization of the hydroxyl groups of the polybutadiene (¶[0057], ¶[0103], PLA = hard segment and polybutadiene = polyolefin = soft segment)  The amount of PLA in the 
As such, for similar reasons to Coupin, one of ordinary skill in the art would not arrive at the claimed invention without the use of hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Christopher M Rodd/Primary Examiner, Art Unit 1766